DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1, 2, 4, 6, and 9-21 are pending.  Claims 1, 2, 4, 6, and 9-15 have been examined in this Office action.  Claims 16-21 have been withdrawn.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “target path generator device” in claim 1 and “path generator module” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Upon review of the specification, the various devices and modules are interpreted as software modules stored on memory and performed by one or more processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, and 9-15 is/are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication 2017/0202131 to Bunderson et al. in view of U.S. Patent Application Publication 2017/0122742 to Schleicher.
As per claim 1, Bunderson discloses a control device for a vehicle configured to treat a field along a predetermined swath path (Bunderson; At least the abstract and paragraph(s) 5), wherein the swath path comprises at least a first and a second lane, the second lane comprising a lane beginning defining a beginning pose of the vehicle, wherein the beginning pose of the vehicle is a pose of the vehicle for treating the second lane from the lane beginning (Bunderson; At least paragraph(s) 23, 27, and 34, and figure 3), the control device being configured to gather information about the first lane during treatment of the first lane by the vehicle and comprising a 
wherein the position detection means comprises:
a GPS reception module (Bunderson; At least paragraph(s) 27)
a position detection module configured to receive position information from the GPS reception module (Bunderson; At least paragraph(s) 27).
Bunderson does not explicitly disclose that the position detection means also comprises a position sensor, the position detection module configured to receive position information from the position sensor; and wherein the control device comprises a position sensor that comprises crop sensors.

As per claim 2, Bunderson discloses wherein the first and second lanes are two successive lanes (Bunderson; At least paragraph(s) 50).
As per claim 4, Bunderson discloses storing positions as discussed above, but does not explicitly disclose wherein the position memory is a ring buffer memory in which the information representing the succession of positions comprises information about a least recent position of the vehicle, and the ring buffer memory is configured to, when adding information representing a new position of the vehicle to the ring buffer memory, overwrite the information about the least recent position of the vehicle by the information representing the new position of the vehicle.
However, the above features are taught by Schleicher (Schleicher; At least paragraph(s) 21 and 65).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Schleicher into the invention of Bunderson with the motivation of using a known technique to improve a 
As per claim 6, Bunderson discloses wherein the position detection means is configured to detect the current position of the vehicle with respect to the first lane during treatment of the first lane (Bunderson; At least paragraph(s) 27).
As per claim 9, Bunderson discloses that the control system determines the proximity to rows or a path between or along a row (Bunderson; At least paragraph(s) 27), but does not explicitly disclose wherein the crop sensors comprise root crop sensors.
However, the above features are taught by Schleicher (Schleicher; At least paragraph(s) 24 and 29; Schleicher teaches crop sensors similar to those described in paragraph(s) 31 of the specification).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Schleicher into the invention of Bunderson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Use of crop sensors can provide a more accurate position of the vehicle within the lane, as discussed in at least paragraph(s) 35, can accurately identify where the crops are for performing operations, 
As per claim 10, Bunderson discloses the target path generator device further comprises a parameter memory storing parameter information about the vehicle (Bunderson; At least paragraph(s) 48 and 54); and
the parameter memory is connected to the path generator module and the path generator module is configured to generate the target path based on the parameter information (Bunderson; At least paragraph(s) 48 and 54).
As per claim 11, Bunderson discloses wherein the parameter memory stores information about the geometry and/or about the configuration of the vehicle (Bunderson; At least paragraph(s) 48 and 54).
As per claim 12, Bunderson discloses wherein the vehicle comprises steering means adapted to control the displacement of the vehicle, wherein the steering means comprise a target path steering module adapted to generate steering commands, and wherein the steering commands are based on the target path and are adapted to steer the vehicle to the beginning pose (Bunderson; At least paragraph(s) 57-59).
As per claims 13 and 14, Bunderson discloses determining the position of the vehicle and controlling it to follow a path, such as between or along a row, (Bunderson; At least paragraph(s) 27), but does not explicitly disclose:
wherein the target path generator device further comprises a position detection module, and the steering means comprise an in-lane steering module adapted to generate steering commands based on position information generated by a 
wherein the position sensor is a crop sensor, and the in-lane steering module is configured to generate the second steering commands based on the first position information generated by the crop sensor.
However, the above features are taught by Schleicher (Schleicher; At least paragraph(s) 19, 21, 36, and 37).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Schleicher into the invention of Bunderson with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using the lane following taught in Schleicher could provide more accurate control of the vehicle or it could be used as a backup means to ensure that the crops are not run over or damaged.  
As per claim 15, Bunderson discloses wherein the steering means further comprise a switching module configured to switch alternatively between the in-lane steering module and the target path steering module for steering the vehicle (Bunderson; At least paragraph(s) 22, 27, 34, and 57; the switch between traversing the lane and performing the end-of-row turn path is performed automatically).
Response to Arguments
Applicant’s arguments, see page 7, filed 02/10/2021, with respect to the interpretation under 35 U.S.C. 112(f), have been considered but they are not persuasive.  With respect to Applicant's arguments that interpretation under 35 U.S.C. 112(f) is precluded, the examiner respectfully disagrees.  The terms “device” and 
Applicant’s arguments, see pages 8-12, filed 02/10/2021, with respect to the rejections under 35 U.S.C. 103, have been considered but they are not persuasive.  
With respect to Applicant's arguments that Bunderson does not disclose storing information representing a succession of positions, the examiner respectfully disagrees.  Bunderson discloses in at least paragraph(s) 27 that positions, e.g., based on GPS, are obtained and used to determine the vehicle heading and speed.  A single position can only provide a location and nothing more.  At least two positions are necessary in order to determine a heading and speed.  One skilled in the art would understand that in order to determine heading from GPS position data, a succession of position points would be necessary and that for speed a succession of position points and time would be necessary.  These basic mathematical expressions would be known to any in the art.  Any additional information, such as time, does not negate the disclosure because even with the additional information, the initial heading and speed (used to create the target path) are based on a succession of positions and, thus, disclose the claim limitations.  
With respect to Applicant's arguments that Bunderson does not disclose the target path being based on an exit vector of the vehicle at the end of the first lane, the examiner respectfully disagrees.  The target path is based on the heading of the vehicle at the end of the first lane and a heading is at least a unit vector providing 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The cited art relates to guiding agricultural vehicles through turns.  U.S. Patent 8,209,075 explicitly recites that a heading of a vehicle is derived from two or more positions of the vehicle (column 3, line(s) 20-21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/David P. Merlino/Primary Examiner, Art Unit 3669